FILED
                            NOT FOR PUBLICATION                                JAN 16 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SAMUEL SENTOSA,                                  No. 10-70252

              Petitioner,                        Agency No. A079-529-464

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 6, 2013
                              Pasadena, California

Before: WARDLAW and RAWLINSON, Circuit Judges, and GLEASON, District
Judge.**

       Samuel Sentosa, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) decision. The BIA dismissed Sentosa’s

appeal of an Immigration Judge’s (“IJ”) decision finding that Sentosa had filed a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Sharon L. Gleason, District Judge for the U.S. District
Court for the District of Alaska, sitting by designation.
frivolous application for asylum. The BIA also sustained the government’s appeal

of the IJ’s order granting Sentosa’s application for withholding of removal. We

have jurisdiction pursuant to 8 U.S.C. § 1252 and we deny in part and grant in part

the petition for review.

      We deny Sentosa’s petition for review in part because substantial evidence

supports the BIA’s conclusion that Sentosa filed a frivolous application for asylum.

Sentosa testified before the IJ that he knowingly submitted an asylum application

that contained fabrications. See 8 C.F.R. § 1208.20. Those fabrications, which

described incidents of severe abuse, were material because they formed the factual

basis of Sentosa’s claim of past persecution. See Kungys v. United States, 485 U.S.
759, 770 (1988) (A “misrepresentation is material if it has a natural tendency to

influence, or was capable of influencing, the decision of the decisionmaking body

to which it was addressed.”) (internal quotation marks omitted).1

      We grant Sentosa’s petition for review in part and remand for further

consideration of Sentosa’s application for withholding of removal. Sentosa

submitted substantial documentary evidence pertaining to country conditions in



      1
        For example, in his original affidavit, which he later admitted was partly
fabricated, Sentosa described an incident in Indonesia where he was beaten by two
men, forced to eat pages from his Bible, and sexually assaulted. His revised
affidavit did not include those statements.

                                         -2-
Indonesia, which the BIA did not discuss when it reversed the IJ’s grant of

Sentosa’s application for withholding of removal. “[T]he BIA has a duty to review

the record,” and when important aspects of the claim are disregarded, “denial of

relief is arbitrary” and “we must remand such cases for proper consideration.”

Tukhowinich v. INS, 64 F.3d 460, 463-64 (9th Cir. 1995) (internal quotation marks

omitted). By failing to address Sentosa’s documentary evidence of country

conditions, the BIA did not properly determine whether Sentosa demonstrated a

pattern or practice of persecution against Christian or Chinese people in Indonesia,

and thus whether he was entitled to withholding of removal.

       We accordingly grant the petition as to Sentosa’s claim for withholding of

removal based on a pattern or practice of persecution and remand to the BIA for

consideration of the documentary evidence in the record, as well as other current

country conditions it deems relevant, and for further proceedings consistent with

this disposition. We express no view on the ultimate resolution of Sentosa’s claim

for withholding of removal. We leave that determination for the BIA to make in

the first instance.

       Each party shall bear its own costs.

       DENIED in part; GRANTED in part; REMANDED.

       IT IS SO ORDERED.


                                         -3-